UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6370


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DONIKKI HARDY,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:01-cr-00235-HMH-1)


Submitted:   July 18, 2014                 Decided:   July 24, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donikki Hardy, Appellant Pro Se. Regan Alexandra        Pendleton,
Carrie Fisher Sherard, Assistant United States          Attorneys,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donikki       Hardy     appeals         the      district       court’s        orders

granting   the    Government’s         Fed.       R.    Crim.      P.    35(b)    motion    for

sentence      reduction          and       denying              Hardy’s        motion       for

reconsideration.          We    have    reviewed            the    record      and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by   the   district           court.       United           States        v.     Hardy,     No.

7:01-cr-00235-HMH-1           (D.S.C.    Feb.          25   &     Mar.    3,     2014).      We

dispense   with        oral     argument      because            the     facts    and     legal

contentions      are   adequately       presented           in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                              2